Citation Nr: 0933547	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder for 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Timothy J. Sinnigen, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to August 
1973.  

This appeal arises from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which denied entitlement service 
connection for a lung disorder for accrued benefits.  


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service 
connection for a lung disorder.  The Veteran filed a timely 
notice of disagreement with the rating decision denying 
service connection for a lung disorder.  No statement of the 
case had been issued to the Veteran as to that issue as of 
the date of his death.  

2.  The Certificate of Death indicates the Veteran died on 
June [redacted], 2006.  The cause of death was lung cancer.  

3.  At of the date of the Veteran's death the claims folder 
did not include a diagnosis of lung cancer.  




CONCLUSION OF LAW

The criteria for service connection for lung cancer for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.400, 
3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The outcome of 
a claim for accrued-benefits depends exclusively on documents 
which are already contained in the veteran's VA claims folder 
at the date of the Veteran's death.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no VCAA notice is necessary.  See also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


Accrued Benefits

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her 
spouse...38 C.F.R. § 3.1000 (2008).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000 
(2008).  

The appellant filed her claim for accrued benefits in July 
2006, within the one year period for making application for 
accrued benefits.  38 C.F.R. § 3.1000 (2008).  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
Veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the Veteran 
was entitled at the date of his death.  The appellant's claim 
for accrued benefits is "derivative of" the claims of the 
Veteran and, by statute, the appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The Board has reviewed the claims folder and found the 
Veteran had one pending claim at the time of his death.  In 
December 2004, the Veteran filed claims for service 
connection for a lung disorder, heart disease and a low back 
disorder.  In an April 2005 rating decision the RO denied the 
claims.  In January 2006, the Veteran submitted a notice of 
disagreement with the denial of service connection for a lung 
disorder.  At the time of the Veterans' death no statement of 
the case had been issued to the Veteran.  The claim for 
service connection for a lung disorder was pending on the 
date of the Veteran's death.  

The Certificate of Death reveals the Veteran died at his 
residence on June [redacted], 2006.  The cause of death was listed as 
non small cell lung cancer.  The appellant contends that the 
evidence in the claims folder on the date of the Veteran's 
death supported a grant of service connection for a lung 
disorder.  

The evidence in the claims folder on June [redacted], 2006 consisted 
service personnel records which indicated the Veteran served 
in the Republic of Vietnam from September 1968 to September 
1969.  VA treatment records included diagnosis of chronic 
obstructive pulmonary disease.  

The records in the claims folder on June [redacted], 2006 do not 
support the grant of service connection for chronic 
obstructive pulmonary disease (COPD).  There is no evidence 
of a diagnosis of chronic pulmonary disease in service, or 
competent medical evidence which links the currently 
diagnosed COPD to service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  There is no claim for service connection 
for COPD based on tobacco use in service filed prior to June 
9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004); See also Stoll v. Nicholson, 401 F. 3d 1375 (Fed.Cir. 
2005).  Moreover, COPD is not a disease for which presumptive 
service connection is provided based on exposure to Agent 
Orange in service.  38 C.F.R. § 3.307, 3.309 (2008).  

The records in the claims folder on June [redacted], 2006 also do not 
support the grant of service connection for lung cancer.  The 
Board is aware the presumptive service connection is provided 
for respiratory cancers, including lung cancer for Veteran's 
exposed to Agent Orange.  38 C.F.R. § 3.307, 3.309 (2008).  
Unfortunately, the evidence of record on June [redacted], 2006 did 
not include a diagnosis of lung cancer.  The only diagnosis 
of lung cancer in the claims folder appears in records from 
the Johnson City Medical Center which were received by VA on 
June 29, 2006 after the death of the Veteran.  The Board 
carefully reviewed the records from the VA in Mountain 
Hospital Tennessee.  The records dated through May 30, 2006 
contain diagnosis only of COPD, and not lung cancer.  The 
next entry in the Veteran's VA medical records is dated June 
21, 2006 and is a notation that the Veteran had expired.  No 
diagnosis of lung cancer appears in the VA records from 
Mountain Home.  The appellant has asserted that a VA 
physician signed the Certificate of Death.  While that is 
true, it nevertheless was signed on June 22, 2006.  There 
remains no VA medical record which contains a diagnosis of 
lung cancer in the claims folder.  

The records from Johnson City Medical Center reveal lung 
cancer was first diagnosed on June [redacted], 2006, only 12 days 
prior to the death of the Veteran.  Johnson City Medical 
Center is a private medical facility.  Those records are not 
considered to be 'in the file" until the date of receipt by 
VA.  

The Board also considered the possibility that there was some 
communication of the diagnosis of lung cancer between the 
private facility to VA prior to the date of the Veteran's 
death.  If there was documentation of that communication in 
VA records it would be considered to be "in the file" on 
the date is was generated.  The Court has held that where the 
veteran has asserted that pertinent medical records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In this regard, however, even if the records from Johnson 
City Medical Center had been received by VA prior to the date 
of the Veterans' death or VA records exist showing a 
diagnosis of lung cancer dated prior to the Veteran's death, 
no accrued benefits would have been payable.  This is because 
the effective date of service connection in this instance 
could not be prior to the date entitlement was shown which in 
these circumstances would be the date of diagnosis of lung 
cancer.  38 C.F.R. § 3.400 (2008).  Any payments then would 
begin the first day of the month following the effective date 
of service connection, i.e., July 1, 2006, already after the 
Veteran died.  38 C.F.R. § 3.31 (2008).  And, the regulations 
provide that reduction of, or discontinuance of an award due 
to death, is the last day of the month before the death, that 
is the last day of May 2006.  38 C.F.R. § 3.500(g)(2008).  As 
any VA compensation due to Veteran would be discontinued on 
the last day of May 2006, and any benefits due to service 
connection were not payable until July 1, 2006, there would 
be no VA benefits due and owing even if the June 5, 2006 
diagnosis of lung cancer had been submitted to VA prior to 
the Veteran's death.  

In essence, the evidence in the claims folder on the date of 
the Veteran's death did not support a grant of service 
connection for a lung disorder.  The regulations are clear 
that only "evidence in the file at date of death" may be 
considered.  38 C.F.R. § 3.1000(a)(2008); ); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for lung cancer for accrued benefits 
purposes is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


